Title: To James Madison from Vincent Gray, 16 October 1803
From: Gray, Vincent
To: Madison, James


					
						Sir,
						Havana 16th. Octr. 1803.
					
					 The Ship Thomas Russell of Boston, being about to get under way for Philadelphia, I embrace the opportunity to say that, a small French Privateer Pilot Boat Schooner, fitted out in Santo Domingo, with her Prize, an English Brig bound from Jamaica, with a Cargo of Rum and Sugar, have Just entered the Port, and were ordered to depart the Port immediately.  However on the application of the French Commissary to the Governor and Captain General, they were permitted to enter the Port and anchor.
					  This is what was not expected here—and if she and her Prize be permitted to remain longer in Port than is necessary to procure Water and Provision, it will be the Cause of bring the Providence Privateers off this Port as formerly.
					  We have in Port Our National Corvette (repaired here and to sail tomorrow for France), three Brigs and two Schooners—and several French Merchantmen: and I lament to learn that there are several Privateers fitting out, in the out Ports of this Island—and one very noted last War, belonging to a French Spaniard fitting out at a small Port in this Harbour.
					   My accounts and returns under the new law up to the first of the present month will be forwarded by way of Baltimore.  I am Sir, very respectfully Your mo. Ob. Servt.
					
						Vincent Gray
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
